DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         RAYMOND LINDOR,
                            Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-2603

                              [June 30, 2022]

   Appeal from order denying rule 3.850 motion in the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Susan Alspector,
Judge; L.T. Case No. 14-012558CF10A.

   Robert David Malove of the Law Office of Robert David Malove, P.A.,
Fort Lauderdale, for appellant.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and CIKLIN, JJ., concur.

                          *           *         *

  Not final until disposition of timely filed motion for rehearing.